UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH EMMANUEL MANN, a/k/a Cass Musa, a/k/a Musa Kofi,
a/k/a Mike Mann, a/k/a Big Mike, a/k/a Knot Musa, a/k/a Kofi
Musa, a/k/a Gilbert S. Batten, a/k/a Joseph Emmanual Mann,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:11-cr-00341-TSE-1)


Submitted:   September 20, 2012           Decided:   October 3, 2012


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Yurachek, MARK ALLEN YURACHEK & ASSOCIATES, Falls
Church, Virginia, for Appellant.    Lauren I. Dubick, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following    a    jury     trial,     Joseph    Emmanuel           Mann    was

convicted of conspiracy to distribute oxycodone, in violation of

21    U.S.C.    § 846     (2006),   and      was   sentenced     to     108      months    of

imprisonment.         In accordance with Anders v. California, 386 U.S.

738 (1967), Mann’s attorney has filed a brief certifying that

there    are    no    meritorious       issues     for   appeal       but     questioning

whether the evidence at trial was sufficient to sustain Mann’s

conviction.       Although notified of his right to do so, Mann has

not filed a pro se supplemental brief.                   After careful review of

the record, we affirm Mann’s conviction and sentence.

               To sustain a conviction under 18 U.S.C. § 846, the

Government must prove: (1) an agreement between at least two

people to engage in conduct that violates federal drug law; (2)

the    defendant’s        knowledge     of    this    conspiracy;          and      (3)   the

defendant’s      knowing,       voluntary        participation     in       it.      United

States v. Green, 599 F.3d 360, 367-68 (4th Cir. 2010).                               Once a

conspiracy is proven, “the evidence need only establish a slight

connection between a defendant and the conspiracy to support

conviction.”         Id. at 367.

               Further,     because      a    conspiracy      is      by      its    nature

clandestine and covert, it is generally proved by circumstantial

evidence.       United States v. Burgos, 94 F.3d 849, 857 (4th Cir.

1996) (en banc).            Evidence tending to prove a conspiracy may

                                             2
include a defendant’s relationship with other members of the

conspiracy, and the existence of a conspiracy “may be inferred

from a development and collocation of circumstances.”                                         Id. at

858 (internal quotation marks omitted).                                Evidence of a buyer-

seller      relationship          is   relevant           to    “the    issue     of    whether    a

conspiratorial relationship exists.”                            United States v. Yearwood,

518   F.3d     220,    226     (4th      Cir.       2008)       (internal       quotation      marks

omitted).          Evidence of a buy-sell transaction and a substantial

quantity      of     drugs     supports         a       reasonable       inference       that    the

parties are co-conspirators.                        United States v. Reid, 523 F.3d

310, 317 (4th Cir. 2008).

               Here,        numerous           witnesses             testified         that     they

repeatedly bought substantial quantities of oxycodone from Mann

on    a    regular     basis      over     a    period          of    years.      Several       such

witnesses claimed that they informed Mann they were reselling

the       oxycodone    he    provided          them.            Also,    considering          Mann’s

incriminating          statements         to        law        enforcement       following       his

arrest,       we    have     no    doubt       that       the        evidence    at     trial    was

sufficient to support the jury’s verdict.

               Turning        to       Mann’s            sentence,         we      review        for

reasonableness, using an abuse of discretion standard.                                    Gall v.

United States, 552 U.S. 38, 51 (2007).                                The first step in this

review requires us to ensure that the district court committed

no significant procedural error.                           United States v. Evans, 526

                                                    3
F.3d    155,       161    (4th    Cir.       2008).         Procedural         errors      include

improperly calculating the Guidelines range, failing to consider

the    18   U.S.C.       § 3553(a)          (2006)      factors,         sentencing       based    on

clearly erroneous facts, or failing to adequately explain the

sentence.          Gall, 552 U.S. at 51.                   Only if we find a sentence

procedurally             reasonable           can         we        consider            substantive

reasonableness.           United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).

               Here,      the    district      court       properly         calculated      Mann’s

Guidelines         range,        and    thoroughly             explained          its    reasoning

supporting         Mann’s       below-Guidelines           sentence.              Therefore,       we

conclude      that       the    sentence      is       procedurally         and    substantively

reasonable.

               In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                                    We therefore

affirm Mann’s conviction and sentence.

               This      Court     requires         that       counsel      inform       Mann,     in

writing,      of    his     right      to    petition       the      Supreme       Court    of    the

United      States       for    further      review.           If    Mann    requests       that    a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this Court for leave to

withdraw from representation.                      Counsel’s motion must state that

a   copy    thereof       was    served       on       Mann.        We    dispense       with    oral

argument because the facts and legal contentions are adequately

                                                   4
presented in the materials before the Court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  5